Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to applicants’ amendment of 14 April 2022. The 35 USC 103 rejection have been modified in view of the amendment to claim 15 and new claim 16. Applicant's comments and arguments with respect to the pending rejections have been fully considered but they are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,840,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented optical downshifting layer has the same composition and structure as claimed in this application and has absorption and emission properties that at least overlap those claimed in this application.
Applicants’ comments with respect to this rejection are acknowledged. The comments that this application and U.S. Patent No. 10,840,403 are commonly owned and that a terminal disclaimer will be filed once all over rejections have been overcome do not overcome the above rejection and thus it is maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 15  and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/067296 in combination with U.S. patent 7,405,002 view of the teachings of U.S. patent application publication 2008/0173886.
	WO 2010/067296 teaches a waveguide for a photovoltaic generator comprising a photovoltaic cell and a waveguide comprising a transparent matrix having inorganic luminescent particles dispersed therein. The figures show that the waveguide can be in the form of a layer. The reference teaches that at least some of the light emitted by the luminescent particles pass through the matrix into the cell. Thus the matrix of the waveguide has the property of claim 12. The inorganic luminescent particles absorb light in the range of 300-1420 nm and emits light at a greater wavelength, which means that the waveguide or layer is composed of a downshifting material. The inorganic luminescent particles have an absorption spectrum width of 100 nm or more, an emission spectrum width of 10 nm or less and a Stokes shift of 100 or more. Based on the teachings in table 1 and the taught Stokes shift range, it is clear that the absorption wavelength range can be completely outside of the emission wavelength range which means that the emitted light is not reabsorbed by the inorganic luminescent particles and thus the layer has the properties of claims 10 and 11. 
	The inorganic luminescent particles can be photostable quantum rods, which are non-spherical quantum dots having a nanorod shape. The process taught in lines 1-19 on page 8 shows that resulting layer has the inorganic luminescent particles homogenously dispersed in the transparent matrix. Lines 28-32 on page 13 teaches that the photostable quantum rods can be CdSe/CdS quantum rods, which means that both the CdSe core and the CdS are rod-shaped. This core/shell rod is taught to have a Stokes shift of 100 or more and is known to inherently have absorption wavelength range of about 600-350 nm, a minimum emission wavelength of about 550 nm, a maximum absorption wavelength of about 350 nm, an emission wavelength in the range of about 550-630 nm and a difference between the minimum emission wavelength and the maximum absorption wavelength is about 200 nm. The absorption range and the difference between the minimum emission wavelength and the maximum absorption wavelength fall within the claimed range and the emission wavelength range overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Page 15, lines 16-19 teaches that the layer may include more than one type of quantum rod, which suggests to one of ordinary skill in the art that the taught layer can contain CdSe/CdS quantum rods and at least one other type of core/shell quantum rod. WO 2011/067296 teaches, in line 30 on page 15, that the quantum dot can optionally be capped using TOP/TOPO procedures, which means that the shell of the quantum dot has TOP (trioctyl phosphine) and TOPO (trioctylphosphine oxide) ligands attached thereto. WO 2011/067296 does not teach to individually encapsulate the taught quantum dots.  
	U.S. patent application publication 2008/0173886 teaches, in paragraph [0010] that quantum dots are susceptible to degradation when dispersed in many polymeric material due to photo-oxidation that occurs upon the exposure to oxygen over time and that the quantum dots should be protected from oxygen to prevent photo-oxidation. U.S. patent 7,405,002 teaches one such method to be protect quantum dots from oxygen so as to prevent photo-oxidation is to encapsulate quantum dots within silica (col. 2, lines 13-15, col. 6, lines 55-col. 7, line 45; example 1 and claim 13). The taught method is to provide a quantum dot having a TOPO capping layer, where the quantum dot can be one having a semiconductor core and a semiconductor shell such as CdSe/ZnS,  and encapsulating the quantum dot with silica layer using a reverse micelle process where the final nanoparticle has a semiconductor core/ semiconductor shell quantum dot coated with a silica layer and which has an aminopropyltrimethoxysilane organic ligand between the outer surface of quantum dot and the silica layer. Given these teachings, one of ordinary skill in the art would have found it obvious to individually encapsulate the quantum dots in the layer of WO 2010/067296 with silica by the method of  U.S. patent 7,405,002 so as to prevent photo-oxidation of the quantum dots. The suggested resulting nanoparticles would have the structure of claim 15 of CdSe/CdS quantum dot hetrostructure, a silica outer layer and a aminopropyltrimethoxysilane between the CdS shell and the silica layer. Aminopropyl
trimethoxysilane organic ligand is an amine ligand. The references suggest the claimed downshifting layer. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicants’ argue that the Examiner did not explain why one of ordinary skill in the art would select the method for protecting quantum dots from photo-oxidation taught in U.S. patent 7,405,002 instead of the method taught in U.S. patent application publication 2008/0173886. U.S. patent application publication 2008/0173886 is only being cited since it teaches quantum dots are susceptible to degradation when dispersed in many polymeric material due to photo-oxidation that occurs upon the exposure to oxygen over time and that the quantum dots should be protected from oxygen to prevent photo-oxidation. U.S. patent 7,405,002 is cited since it shows that at the time of invention one such method known in the art to protect quantum dots from photo-oxidation is to encapsulate the quantum dots within silica. It is well within the skill of one of ordinary skill in the art use any known method of preventing photo-oxidation. In this case the use of the silica encapsulant would seem a more reasonable and simpler method of preventing photo-oxidation than replacing the polymers taught in U.S. patent application publication 2006/0169971 or WO 2010/067296 with those of U.S. patent application publication 2008/0173886, especially since the article produced in U.S. patent application publication 2008/0173886 is an optical up-shifting layer used in LEDs  and not an optical down-shifting layer used in solar cells as taught in U.S. patent application publication 2006/0169971, WO 2010/067296 and the claims of this application. The listing of numerous solutions to a problem does not make any one solution less obvious. Ex parte Raychem Corp. 17 USPQ 2d 1417, 1424 (BPAI 1990); Merck & Co. v. Biocraft Lab. Inc. 10 USPQ 2d 1843 (Fed. Cir. 1983). Applicants have not presented any evidence in the art that would teach away one of ordinary skill in the from using the method of preventing photo-oxidation taught in U.S. patent 7,405,002. 
Applicants’ argue that none of the references teach the presence of an organic ligand between the shell of the quantum dot heterostructure and the silica layer. This statement is not true as discussed above. U.S. patent 7,405,002 teaches nanocrystals of a CdSe/ZnS quantum dot heterostructure, a silica layer and aminopropyltrimethoxysilane, which is an organic amine ligand, between the ZnS shell and the silica layer. U.S. patent 7,405,002 clearly teaching in example 1 and claim 13 teaches the presence of a shell between the taught passivation layers. Thus this argument is not convincing. Applicants argues that the claimed silica layer allows for the claimed nanoparticles to be homogeneously dispersed in the matrix media. This argument does not overcome the rejection since applicants have not shown that this argued property is actually unexpected and not a latent and inherently property of the suggested silica coated nanoparticles. The rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/9/22